Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                       DETAILED ACTION
This is in response to the communication filed on 03/03/2021. Claims 1-20 were pending in the application. Claims 1-22 have been allowed.  
Response to Arguments
Applicant’s arguments, see remarks, filed on 03/03/2021, with respect to 35 USC 103 type rejections of claims 1-4, 7-14 and 17-20 have been fully considered and are persuasive.  Previous 35 USC 103 type rejections are withdrawn based on applicant’s arguments and because of further amendments made to the independent claims. Applicant’s arguments, see remarks, filed on 03/03/2021, with respect to 35 USC 103 type rejections of claims 6 and 16 have been fully considered and are persuasive.  Previous 35 USC 103 type rejections of claims 6 and 16 are withdrawn based on applicant’s arguments and because of further amendments made to the independent claims. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this th, 2021. 
Claims 21 and 22 are amended as follows:

Claim 21.	(Currently Amended) An electronic device comprising:
one or more biometric sensors, the one or more biometric sensors including a RGB camera and an Infra-Red (IR) camera;
a memory configured to store an authentication setting table associated with one or more authentication methods associated with one or more authentication levels; and
a processor operatively connected to the memory and the one or more biometric sensors, wherein the processor is configured to:
receive authentication level information associated with a function executed by the electronic device;
select at least one authentication method of the one or more authentication methods matching an authentication level indicated by the received authentication level information; and
perform user authentication based on the selected at least one authentication method through the one or more biometric sensors, 
wherein the processor is configured to: 




obtain external luminance of the electronic device by a sensor;
select one of the RGB camera or the IR camera, corresponding to the authentication level;
when the external luminance is within a first luminance range corresponding to a daylight, the at least one authentication method is selected to perform the user authentication based on face recognition of a user through face image obtained by the RGB camera; and
wherein when the RGB camera is selected, initializing a first memory, and when the IR camera is selected, initializing a second memory .

Claim 	22.	(Currently Amended) An authentication method in an electronic device, the method comprising:
storing in memory an authentication method setting table in which one or more authentication methods are associated with one or more authentication levels;

based on the authentication method setting table, selecting at least one authentication method from among the one or more authentication methods based on an authentication level indicated by the received authentication level information; and
performing user authentication using the selected at least one authentication method through one or more biometric sensors of the electronic device,
wherein the selecting at least one authentication method comprises: 
selecting one of a RGB camera or a IR camera corresponding to the authentication level; and
wherein the performing comprises:



obtaining external luminance of the electronic device by a sensor;
selecting one of the RGB camera or the IR camera, corresponding to the authentication level;
when the external luminance is within a first luminance range corresponding to a daylight, the at least one authentication method is selected to perform the user authentication based on face recognition of a user through face image obtained by the RGB camera; and
when the external luminance is within a second luminance range corresponding to a dark place, selecting the at least one authentication method to perform the user authentication based on face recognition of the user through face image obtained by the IR camera; and 
wherein when the RGB camera is selected, initializing a first memory, and when the IR camera is selected, initializing a second memory.

                               Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowances: 
No reason for allowance is necessary as the record is clear in light of persuasive arguments from the applicant, further search conducted, examiner’s amendments made here, and prosecution history of the application. See MPEP 1302.14(1).
Ferren, US 2012/0272313 A1; Tartz et al, US 2016/0087952 A1; Wang et al, US 20160071111 A1; and Moustafa et al, US 2016/0191594 A1 were cited as the closest prior arts of the record during the prosecution of the application, however these reference taken singly or in combination do not teach/ suggest all of the claimed limitations in the instant application.
                                                         Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Kim, can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SHANTO ABEDIN/Primary Examiner, Art Unit 2494